Citation Nr: 1222580	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as stress and anxiety.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was scheduled for a Board hearing at the RO in Oakland, California in May 2012, but failed to appear.  Therefore, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, claimed as stress and anxiety.  She has asserted that she first began to experience anxiety attacks during military service.  The Veteran's service treatment records (STRs) indicate she reported feeling anxious and stressed during service on multiple occasions.  In a June 2010 statement the Veteran stated that she is always on the verge of exploding or crying, and that stress affects every aspect of her life.  Despite being a layperson, she is competent to provide testimony regarding such observable symptomatology as a depressed mood and other psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of a disability even where not corroborated by contemporaneous medical evidence).  In light of the in-service and current complaints, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination and opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any diagnostic tests, as determined to be necessary by the examiner is requested to identify any current psychiatric disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested psychiatric disability first manifested in service or is causally related to any incident of service.  If the requested opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

In rendering this opinion, the examiner should note the Veteran's complaints in her STRs of anxiety at tech school and "since arriving here" in January 2003; her job/lifestyle being high stress, but "tolerable" in October 2005; and anxiety and stress in March 2006.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



